DETAILED ACTION
Claims 1 through 20 originally filed 21 June 2019. By amendment received 27 May 2020; claims 1, 14, 15, and 17 through 20 are amended. By amendment received 20 November 2020; claims 1 through 3, 12, 15, and 17 are amended and claim 11 is cancelled. By amendment received 22 March 2021; claims 1, 12, 15, and 17 are amended. Claims 1 through 10 and 12 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

Applicant argues that the amendments to claims 1, 15, and 17 overcome the previous claim objections. This argument is persuasive and the previous claim objections are withdrawn.

Applicant argues that the amendment to claim 12 overcomes the previous rejection under 35 U.S.C. 112(b). This argument is persuasive and this rejection is withdrawn.

Applicant argues that there is no motivation to combine the teachings of Bessho (US Pub. 2009/0103581) and Morioka et al. (Morioka, US Pub. 2006/0139926) in the manner set forth in the rejection of claim 1. Applicant supports this argument by noting that Morioka does not 
Applicant's argument is not persuasive. The motivation set forth in the previous Office Action dated 21 December 2020 is "In view of the teachings of Morioka regarding a laser package with a reflecting conversion device and the teachings of Hirano regarding the mounting of the laser on a particularly shaped support member, the additional inclusion of an electrically insulating submount for supporting the laser and providing intermediary connections as taught by Bessho would enhance the teachings of Morioka and Hirano by allowing the lower support members to be formed of highly conductive metals and thereby improve heat dissipation."
Particularly, Morioka is cited as teaching in Figure 6 a relevant laser element 601 and lead frame 106 with no physical structure suspending laser 601 in place relative to lead frame 106. Bessho teaches in Figure 2 a relevant laser 8 connected to header 6 via a submount 7. Bessho states in p. [0064] that both header 6 and submount 7 function as heatsinks to the laser device. Notably, Morioka does not explain how heat is to be dissipated from the laser device thereof and does not explain what manner of connection is made between laser 601 and lead frame 106. Bessho improves on this arrangement of Morioka by providing a means of connecting the laser to the lead frame in the form of a submount similar to submount 7 while also indicating that such an inclusion allows heat from the laser to be dissipated. One of ordinary skill in the art could have applied a submount to the laser in the same way to the device of Morioka and the results of heat dissipation would have been predictable to one of ordinary skill in the art (See MPEP §2143IC).
Since the motivation for making this combination was set forth in the previous action and since the motivation is applicable to the previously set forth combination for the reasons noted above, this argument is not persuasive.

Applicant argues that there is no motivation to combine the teachings of Morioka, Hirano et al. (Hirano, JP Pub. 2015-022954), and Bessho in the manner set forth in the rejection of claim 1. Applicant supports this argument by noting that Hirano suggests the use of a metal support member whereas Bessho does not explicitly state that use of submount 7 allows header 6 to be formed of a highly conductive metal.
Applicant's argument is not persuasive. The motivation set forth in the previous Office Action dated 21 December 2020 is "In view of the teachings of Morioka regarding a laser package with a reflecting conversion device and the teachings of Hirano regarding the mounting of the laser on a particularly shaped support member, the additional inclusion of an electrically insulating submount for supporting the laser and providing intermediary connections as taught by Bessho would enhance the teachings of Morioka and Hirano by allowing the lower support members to be formed of highly conductive metals and thereby improve heat dissipation."
Particularly, Hirano is cited as teaching a configuration for a laser 2 and a phosphor device 31 supported by a common mount 40. Hirano indicates in p. [0027] that the mount 40 may be either an insulating material or a metal material. Critically, Hirano teaches no arrangement for delivering electricity to the laser devices 2. It is inherently true that employing an electrically conductive mount with no insulating material between that mount and laser elements results in, at best, a strictly constrained circuit for driving the laser elements. Bessho improves upon this arrangement by providing an insulating submount member. Bessho teaches the use of a metal header 6 separated from a laser 8 by an insulating submount 7. It is inherently true that providing an insulating layer in the manner set forth in Bessho prevents electrical connection between laser device 8 and header 6 and thereby allows the use of a metal mounting member without the 
Since the motivation for making this combination was set forth in the previous action and since the motivation is applicable to the previously set forth combination for the reasons noted above, this argument is not persuasive.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 8, and 12 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (Morioka, US Pub. 2006/0139926) in view of Hirano et al. (Hirano, JP Pub. 2015-022954) in view of Bessho (US Pub. 2009/0103581) and further in view of Kim (US Pub. 2011/0220926).

Regarding claim 1, Morioka discloses, "Each of the plurality of SMD packages including one or more laser diode devices" (p. [0073] and Fig. 15, pts. 1510).  "[The one or more laser diode devices] each comprising a gallium and nitrogen containing material and configured as an excitation source" (p. [0053] and Fig. 6, pt. 601).  "A phosphor member configured as a wavelength converter and an emitter" (p. [0034], [0051], [0061], Fig. 6, pts. 104 and 105, and Fig. 8A, pts. 105 and 105a).  "[The phosphor member] coupled to the one or more laser diode devices" (p. [0060] and Fig. 6, pts. 105 and 601).  "At least one common support member configured to support the one or more laser diode devices and the phosphor member" (p. [0051] and Fig. 6, pts. 105, 106, and 601).  "An output facet configured on each of the one or more laser diode devices to output a laser beam" (Fig. 6, pts. 110 and 601).  "[The laser beam] comprised of electromagnetic radiation selected from a violet and/or a blue emission with a first wavelength ranging from 400 nm to 485 nm" (p. [0012]).  "A free space, extending from the output facet on each of the one or more laser diode devices to the phosphor member" (p. [0060] and Fig. 6, pts. 105, 110, and 601).  "The free space having a non-guided characteristic capable of transmitting the laser beam from the output facet to an excitation surface of the phosphor member" (p. [0060] and Fig. 6, pts. 105, 110, and 601).  "A range of angles of incidence between the laser beam from each of the one or more laser diode devices and the excitation surface of the phosphor member so that on average the laser beam has an off-normal incidence to the excitation surface" (p. [0060] and Fig. 8A, pts. 105, 105h, and 110).  "A beam spot is configured for a certain geometrical size and shape" (p. [0060] and Fig. 6, pts. 105, 110, and 601).  "Wherein the phosphor member converts a fraction of the electromagnetic radiation from each of the one or more laser diode devices to an emitted electromagnetic radiation with a second wavelength that is longer than the first wavelength" (p. [0012] and p. [0051]).  "A reflective mode characterizing the phosphor member such that the laser beam from each of the one 
The combination of Morioka and Hirano does not disclose, "One or more submount members."  "Each of the one or more submount members configured with one of the one or more laser diode devices to form a chip on submount structure."  "Each of the one or more submount members extending between one of the one or more laser diode devices and the at least one common support member."  "[Each of the one or more submount members] providing electrical isolation between the one of the one or more laser diode devices and the at least one common support member."  Bessho discloses, "One or more submount members" (p. [0054] and Fig. 2, pt. 7).  "Each of the one or more submount members configured with one of the one or more laser diode devices to form a chip on submount structure" (p. [0054] and Fig. 2, pts. 7 and 8).  "Each of the one or more submount members extending between one of the one or more laser diode devices and the at least one common support member" (p. [0054] and Fig. 2, pts. 6, 7, and 8).  "[Each of the one or more submount members] providing electrical isolation between the one of the one or more laser diode devices and the at least one common support member" (p. [0064] and Fig. 2, pts. 6, 7, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka and Hirano with the teachings of Bessho.  In view of the teachings of Morioka regarding a laser 
The combination of Morioka, Hirano, and Bessho does not disclose, "An electronic board member."  "A plurality of surface mount device (SMD) packages arranged in an array pattern and electrically coupled to the electronic board member."  Kim discloses, "An electronic board member" (p. [0183] and Fig. 14, pt. 1532).  "A plurality of surface mount device (SMD) packages arranged in an array pattern and electrically coupled to the electronic board member" (p. [0182] and Fig. 14, pts. 100 and 1532, where packages 100 are described as packages 30 and are understood to be surface mount devices).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka, Hirano, and Bessho with the teachings of Kim.  In view of the teachings of Morioka regarding a white light emitting package, the additional inclusion of a circuit board onto which the laser packages may be fixed as taught by Kim would enhance the teachings of Morioka, Hirano, and Bessho by providing an arrangement in which multiple packages may be integrated.
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "[The transparent lid member] arranged such that the transparent lid member forms a sealed region around the one or more laser diode devices and the phosphor member."  The examiner takes Official Notice of the fact that it was known in the art to hermetically seal a semiconductor device so as to extend the lifetime of the device by preventing environmental damage to the device. It 

Regarding claim 2, the combination of Morioka, Hirano, and Bessho does not disclose, "Wherein the electronic board member comprises a heat sink."  "The plurality of SMD packages are configured to transport thermal energy from the one or more laser diode devices and from the phosphor member to the heat sink."  Kim discloses, "Wherein the electronic board member comprises a heat sink" (p. [0181] and Fig. 14, pts. 1532 and 1510, where case 1510 serves as a heat sink to 1532 due to dissipating heat through radiation).  "The plurality of SMD packages are configured to transport thermal energy from the one or more laser diode devices and from the phosphor member to the heat sink" (p. [0181] and Fig. 14, pts. 1532 and 1510, where case 1510 serves as a heat sink to 1532 due to dissipating heat through radiation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka, Hirano, and Bessho with the teachings of Kim for the reasons provided above regarding claim 1.  

Regarding claim 3, the combination of Morioka, Hirano, and Bessho does not disclose, "Wherein the plurality of SMD packages are arranged in at least one of a one-dimensional (1D) array pattern on the electronic board member, or a two-dimensional (2D) array pattern of on the electronic board member."  Kim discloses, "Wherein the plurality of SMD packages are arranged in at least one of a one-dimensional (1D) array pattern on the electronic board member, or a two-dimensional (2D) array pattern of on the electronic board member" (p. [0182] and Fig. 14, pts. 100 

Regarding claim 4, Morioka does not disclose, "A plurality of optical members."  "Wherein one or more of the plurality of optical members are coupled to the [output] emission outputted from the phosphor member of each of the plurality of the SMD packages."  Hirano discloses, "A plurality of optical members" (p. [0042] and Fig. 3, pt. 6, where each package includes one lens 6 such that there are a plurality of lenses when there are a plurality of packages as with Kim).  "Wherein one or more of the plurality of optical members are coupled to the [output] emission outputted from the phosphor member of each of the plurality of the SMD packages" (p. [0050] and Fig. 3, pts. 31 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morioka with the teachings of Hirano for the reasons provided above regarding claim 1.  

Regarding claim 5, Morioka does not disclose, "Wherein the plurality of optical members include collimating optics configured to collect the [output] emission and focus the [output] emission in a collimated and/or direction emission pattern."  Hirano discloses, "Wherein the plurality of optical members include collimating optics configured to collect the [output] emission and focus the [output] emission in a collimated and/or direction emission pattern" (p. [0050] and Fig. 3, pts. 31 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morioka with the teachings of Hirano for the reasons provided above regarding claim 1.  

Regarding claim 6, Morioka does not disclose, "One or more common optical members coupled to the [output] emission outputted from the phosphor member of each of the plurality of SMD packages."  Hirano discloses, "One or more common optical members coupled to the [output] emission outputted from the phosphor member of each of the plurality of SMD packages" (p. [0050] and Fig. 3, pts. 31 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morioka with the teachings of Hirano for the reasons provided above regarding claim 1.  

Regarding claim 7, Morioka does not disclose, "Wherein the one or more common optical members include a lens array having a unique lens element associated with the [output] emission outputted from the phosphor member of each of the plurality of the SMD packages."  Hirano discloses, "Wherein the one or more common optical members include a lens array having a unique lens element associated with the [output] emission outputted from the phosphor member of each of the plurality of the SMD packages" (p. [0050] and Fig. 3, pts. 31 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morioka with the teachings of Hirano for the reasons provided above regarding claim 1.  

Regarding claim 8, Morioka does not disclose, "Optics coupled to the [output] emission outputted from the phosphor member of each of the plurality of the SMD packages."  "Wherein the optics are configured to shape the [output] emission into a predetermined pattern."  Hirano discloses, "Optics coupled to the [output] emission outputted from the phosphor member of each 

Regarding claim 12, the combination of Morioka, Hirano, Bessho, and Kim does not disclose, "A plurality of electronic board members in addition to the electronic board member."  "Wherein each of the plurality of SMD packages are coupled to one of the plurality of electronic board members."  "Each of the plurality of electronic board members are coupled to the electronic board member."  The examiner takes Official Notice of the fact that it was known in the art that a laser device may first be mounted to a board for providing electrical connections prior to being included in a combined photonic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electronic board elements associated with each laser device which are then mounted on the common support structure, since provision of such an electrical board mounting member would allow the actual electrical connections to the outside package to be modified from the format initially available from the actual laser element so as to be in a more conveniently attachable arrangement.

Regarding claim 13, Morioka discloses, "Wherein the phosphor member includes a plurality of scattering centers to scatter the electromagnetic radiation with the first wavelength from the laser beam incident on the phosphor member" (p. [0037] and Fig. 3, pts. 104, 105, 110, 110a, and 110b).  

Regarding claim 14, Morioka discloses, "Wherein the phosphor member is comprised of a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material" (p. [0045]).  
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "Wherein the phosphor member has an optical conversion efficiency of greater than 50 lumen per optical watt."  It would have been obvious to one having ordinary skill in the art at the time the filing was made to adjust the conversion efficiency of the phosphor so as to achieve a high degree of conversion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Morioka discloses, "[The two or more laser diode devices] each comprising a gallium and nitrogen containing material and configured as an excitation source" (p. [0053] and Fig. 6, pt. 601).  "A phosphor member configured as a wavelength converter and an emitter" (p. [0034], [0051], [0061], Fig. 6, pts. 104 and 105, and Fig. 8A, pts. 105 and 105a).  "At least one common support member configured to support the two or more laser diode devices and the phosphor member" (p. [0051] and Fig. 6, pts. 105, 106, and 601).  "[The laser beam] comprised of electromagnetic radiation selected from a violet and/or a blue emission with a first wavelength ranging from 400 nm to 485 nm" (p. [0012]).  "A free space, between the output facet on each of the two or more laser diode devices and the phosphor member" (p. [0060] and Fig. 6, pts. 105, 110, and 601).  "[The free space] with a non-guided characteristic capable of transmitting the laser beam from the output facet to an excitation surface of the phosphor member" (p. [0060] and Fig. 
The combination of Morioka and Hirano does not disclose, "One or more submount members."  "Each of the one or more submount members configured with one of the two or more laser diode devices to form a chip on submount structure."  "Each of the one or more submount members extending between one of the two or more laser diode devices."  "The at least one common support member and providing electrical isolation between the one of the two or more laser diode devices and the at least one common support member."  Bessho discloses, "One or more submount members" (p. [0054] and Fig. 2, pt. 7).  "Each of the one or more submount members configured with one of the two or more laser diode devices to form a chip on submount structure" (p. [0054] and Fig. 2, pts. 7 and 8).  "Each of the one or more submount members extending between one of the two or more laser diode devices" (p. [0054] and Fig. 2, pts. 6, 7, and 8).  "The at least one common support member and providing electrical isolation between the one of the two or more laser diode devices and the at least one common support member" (p. [0064] and Fig. 2, pts. 6, 7, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka and Hirano with the teachings of Bessho for the reasons provided above regarding claim 1.  
The combination of Morioka, Hirano, and Bessho does not disclose, "An electronic board member."  "A plurality of laser packages arranged in an array pattern and electrically coupled to the electronic board member."  Kim discloses, "An electronic board member" (p. [0183] and Fig. 14, pt. 1532).  "A plurality of laser packages arranged in an array pattern and electrically coupled to the electronic board member" (p. [0182] and Fig. 14, pts. 100 and 1532, where packages 100 are described as packages 30 and are understood to be surface mount devices).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "The lid member forming a sealed region around the two or more laser diode devices and the phosphor member."  The examiner takes Official Notice of the fact that it was known in the art to hermetically seal a semiconductor device so as to extend the lifetime of the device by preventing environmental damage to the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hermetically seal the device package, since such a sealing would extend the lifetime of the device by preventing environmental damage.

Regarding claim 16, Morioka discloses, "Wherein the plurality of laser packages include at least one of can type packages, surface mount type packages, or flat type packages" (p. [0073], Fig. 6, pt. 600, and Fig. 15, pts. 1510).  

Regarding claim 17, Morioka discloses, "[The two or more laser diode devices] each comprising a gallium and nitrogen containing material and configured as an excitation source" (p. [0053] and Fig. 6, pt. 601).  "A phosphor member configured as a wavelength converter and an emitter" (p. [0034], [0051], [0061], Fig. 6, pts. 104 and 105, and Fig. 8A, pts. 105 and 105a).  "At least one common support member configured to support the two or more laser diode devices and the phosphor member" (p. [0051] and Fig. 6, pts. 105, 106, and 601).  "[The laser beam] comprised of electromagnetic radiation selected from a violet and/or a blue emission with a first wavelength ranging from 400 nm to 485 nm" (p. [0012]).  "A free space, between the output facet on each of the two or more laser diode devices and the phosphor member" (p. [0060] and Fig. 6, pts. 105, 
The combination of Morioka and Hirano does not disclose, "One or more submount members."  "Each of the one or more submount members configured with one of the two or more laser diode devices to form a chip on submount structure."  "Each of the one or more submount members extending between one of the two or more laser diode devices."  "The at least one common support member and providing electrical isolation between the one of the two or more laser diode devices and the at least one common support member."  Bessho discloses, "One or more submount members" (p. [0054] and Fig. 2, pt. 7).  "Each of the one or more submount members configured with one of the two or more laser diode devices to form a chip on submount structure" (p. [0054] and Fig. 2, pts. 7 and 8).  "Each of the one or more submount members extending between one of the two or more laser diode devices" (p. [0054] and Fig. 2, pts. 6, 7, and 8).  "The at least one common support member and providing electrical isolation between the one of the two or more laser diode devices and the at least one common support member" (p. [0064] and Fig. 2, pts. 6, 7, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka and Hirano with the teachings of Bessho for the reasons provided above regarding claim 1.  
The combination of Morioka, Hirano, and Bessho does not disclose, "An electronic board member."  "A plurality of surface mount device (SMD) packages arranged in an array pattern and electrically coupled to the electronic board member."  Kim discloses, "An electronic board member" (p. [0183] and Fig. 14, pt. 1532).  "A plurality of surface mount device (SMD) packages arranged in an array pattern and electrically coupled to the electronic board member" (p. [0182] 
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "[The transparent lid member] arranged such that the transparent lid member forms a sealed region around the two or more laser diode devices and the phosphor member."  The examiner takes Official Notice of the fact that it was known in the art to hermetically seal a semiconductor device so as to extend the lifetime of the device by preventing environmental damage to the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hermetically seal the device package, since such a sealing would extend the lifetime of the device by preventing environmental damage.

Regarding claim 18, Morioka does not disclose, "Wherein the laser beam from each of the two or more laser diode devices is incident on a same beam spot area on the excitation surface of the phosphor member and the [output] emission is outputted substantially from the same beam spot area."  Hirano discloses, "Wherein the laser beam from each of the two or more laser diode devices is incident on a same beam spot area on the excitation surface of the phosphor member and the [output] emission is outputted substantially from the same beam spot area" (p. [0046] and Fig. 3, pts. 2, 31, 31a, L1, and L2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morioka with the teachings of Hirano for the reasons provided above regarding claim 1.  

Regarding claim 19, Morioka discloses, "The [output] emission being comprised of the same wavelengths characterized by the same emitted electromagnetic radiation" (p. [0073] and Fig. 15, pts. 1510).  
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "Wherein the laser beam from each of the two or more laser diode devices is incident on a different beam spot area on the excitation surface of the phosphor member and the [output] emission is outputted substantially from the different beam spot areas."  The examiner takes Official Notice of the fact that it was known in the art to impinge light from multiple lasers on different areas of a phosphor to achieve a broader area of emission as well as to avoid potential damage to the phosphor which may occur due to high luminous flux. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the plurality of lasers such that the emission spots do not greatly overlap on the phosphor, since such an arrangement allows for a broad emission area of light from the phosphor as well as avoids damaging the phosphor when using high power laser diodes.

Regarding claim 20, Morioka discloses, "The [output] emission being comprised of a mixture of wavelengths" (p. [0063]).  
The combination of Morioka, Hirano, Bessho, and Kim does not disclose, "Wherein the laser beam from each of the two or more laser diode devices is incident on a different beam spot area on the excitation surface of the phosphor member and the [output] emission is outputted substantially from the different beam spot areas."  The examiner takes Official Notice of the fact that it was known in the art to impinge light from multiple lasers on different areas of a phosphor .

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Morioka in view of Hirano in view of Bessho in view of Kim and further in view of Nakagawa et al. (Nakagawa, US Pub. 2006/0056855).

Regarding claim 9, the combination of Morioka, Hirano, Bessho, and Kim does not disclose, "Active optical elements coupled to the [output] emission outputted from the phosphor member of each of the plurality of SMD packages."  "Wherein the active optical elements are configured to dynamically shape the [output] emission into different predetermined patterns."  Nakagawa discloses, "Active optical elements coupled to the [output] emission outputted from the phosphor member of each of the plurality of SMD packages" (p. [0197]).  "Wherein the active optical elements are configured to dynamically shape the [output] emission into different predetermined patterns" (p. [0197]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka, Hirano, Bessho, and Kim with the teachings of Nakagawa.  In view of the teachings of Morioka regarding a device for producing a white light output by converting laser output with a phosphor, the additional inclusion of a photonic crystal device for receiving and 

Regarding claim 10, the combination of Morioka, Hirano, Bessho, and Kim does not disclose, "Wherein the laser beam from at least one of the one or more laser diode devices is modulated with a predetermined data pattern to generate a signal for wireless data transmission."  Nakagawa discloses, "Wherein the laser beam from at least one of the one or more laser diode devices is modulated with a predetermined data pattern to generate a signal for wireless data transmission" (p. [0197]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Morioka, Hirano, Bessho, and Kim with the teachings of Nakagawa for the reasons provided above regarding claim 9.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.